UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53



                   United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Submitted May 25, 2006*
                              Decided June 9, 2006

                                      Before

                    Hon. FRANK H. EASTERBROOK, Circuit Judge

                    Hon. DIANE P. WOOD, Circuit Judge

                    Hon. DIANE S. SYKES, Circuit Judge

No. 05-4737

DAVID J. CLARK,                         Appeal from the United States
    Plaintiff-Appellant,                 District Court for the
                                         Eastern District of Wisconsin.
      v.
                                        No. 04-C-1031
CAROLYN JOHNSON, et al.,
    Defendants-Appellees.               J. P. Stadtmueller, Judge.


                                    ORDER

      David Clark, a Wisconsin prisoner, brought suit under 42 U.S.C. § 1983 claiming
that prison employees violated the Eighth Amendment by failing to protect him from
a cellmate who broke Clark’s arm in a fight Clark started. The district court,
characterizing Clark’s theory as “absurd,” granted summary judgment for the
defendants. We affirm.


      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 05-4737                                                                       Page 2


        Clark had a history of discord with cellmates at Racine Correctional Institution
and told prison officials that a “mental disability” caused by a brain contusion in 1988
left him vulnerable to insults and threats from other inmates. In 2004 he asked to be
moved from Dane Unit to Dodge Unit, which houses inmates with significant mental-
health or medical problems. A prison psychologist and psychiatrist evaluated Clark and
concluded that he showed no symptoms of emotional or mental distress, demonstrated
little to no functional impairment, and possessed above-average intelligence. Based on
these findings and Clark’s history of committing sex offenses, the prison’s mental-health
staff determined that Dodge Unit was not an appropriate placement for him and that
he might pose a threat to the inmates there. Accordingly, the prison denied his request
for a transfer. Shortly thereafter, Clark threw a book at Warren Lily, his cellmate at the
time, after a verbal exchange. In response Lily pulled Clark off the top bunk bed and
broke his arm.

       Clark claimed that the security director at Racine, the manager of Dane Unit,
and the prison psychologist all failed to protect him from Lily. The district court
reasoned, however, that Clark could not blame the defendants for a fight he started, and
that, regardless, he presented no evidence that any defendant knew Lily to be a threat.
We review the district court’s decision de novo, construing all facts and drawing all
reasonable inferences in favor of Clark as the non-moving party. Cardoso v. Robert
Bosch Corp., 427 F.3d 429, 432 (7th Cir. 2005). Summary judgment is appropriate if the
moving party demonstrates “there is no genuine issue as to any material fact and that
the moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c).

        To prevail on an Eighth Amendment claim for failure to protect, an inmate must
prove that he faced a substantial risk of serious harm that the defendants knew about
and deliberately ignored. See Farmer v. Brennan, 511 U.S. 825, 833–38 (1994); Walker
v. Benjamin, 293 F.3d 1030, 1037 (7th Cir. 2002). Clark argues that his “mental
disability” made him particularly vulnerable to abuse by other inmates, and that the
defendants disregarded this risk by refusing to transfer him to Dodge Unit. Clark is
under the misapprehension that his behavior is justified because his cellmate verbally
“provoked” him. But the risk to Clark was of his own making, and prison officials cannot
reasonably be required to protect an inmate who intentionally instigates a violent
altercation with another prisoner. Clark’s violent conduct was not beyond his control;
as the district court noted, Clark presented no evidence contradicting the prison medical
staff’s conclusion that he displayed no sign of mental illness or disability before this
incident. Summary judgment was properly granted in favor of the defendants.

       In connection with this appeal, Clark has filed what we construe as a motion
alleging that officials at the Wisconsin Resource Center, where he is now detained
No. 05-4737                                                                       Page 3


pending a civil commitment, have removed from the law library CD-ROMs containing
decisions from this court and the district courts. Clark seeks an order directing the
superintendent to reinstate access to these decisions. The assistant attorney general
who represents the defendants concedes that the CD-ROMs identified by Clark have
been removed from the law library, yet counsel offers no information concerning
whether or how inmates can obtain the previously available federal decisions if needed.
Instead, counsel simply represents that she provided Clark with copies of all cases cited
in the defendants’ appellate brief.

       We are trouble by this response. Prison officials have an affirmative duty to
provide inmates with meaningful, but not unconditional, access to the courts. See
Bounds v. Smith, 430 U.S. 817, 821, 825 (1977); Caldwell v. Miller, 790 F.2d 589, 606
(7th Cir. 1986). To ensure meaningful access, prison officials must provide prisoners
with adequate law libraries or legal assistance. See Bounds, 430 U.S. at 828. But the
withholding of legal materials from inmates will not violate the right of access to the
courts unless it prejudices a potentially meritorious legal challenge. See Lewis v. Casey,
518 U.S. 343, 351 (1996); Marshall v. Knight, 445 F.3d 965, 968 (7th Cir. 2006).
Although the removal of the CD-ROMs from the law library at the Wisconsin Resource
Center appears likely to invite serious constitutional claims in the future, Clark has not
demonstrated that he was prejudiced by lack of access to those materials.

       Accordingly, Clark’s motion is DENIED and the judgment of the district court is
A FFIRMED.